Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ericka Ciara McClarin appeals the district court’s text order denying her motion to correct a clerical error in her criminal *132judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. McClarin, No. 5:11-cr-00279-FL-2 (E.D.N.C. July 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.